Citation Nr: 1413090	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-10 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a vision disorder. 

2. Entitlement to service connection for hepatitis.

3. Entitlement to service connection for a heart disorder, diagnosed as coronary artery disease. 

4. Entitlement to service connection for an acquired psychiatric disorder, diagnosed as anxiety with depressive features.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1979.  He also has approximately 20 years of service in the Army Reserve and the Alabama National Guard.

This matter is on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

This appeal was remanded by the Board in October 2011 for further development and is now ready for disposition.

An appeal on the issue of entitlement to service connection for a right knee disorder was also perfected by the Veteran.  However, in a September 2012 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, eye disorder, and heart disorder was not shown in service or during any period of active duty for training (ACDUTRA) or inactive duty for training (INACTUDRA), and are unrelated to any of these periods of service.  

2.  Hepatitis is not currently shown.

3.  It is at least as likely as not that the Veteran's bilateral hearing is attributable to his military service.  


CONCLUSIONS OF LAW

1. A vision disorder was not incurred in or aggravated by service or during any period of ACDUTRA or INACDUTRA, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. Hepatitis was not incurred in or aggravated by service or during any period of ACDUTRA or INACDUTRA, is not related to service, and is not currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3. A heart disorder, diagnosed as coronary artery disease, was not incurred in or aggravated by service or during any period of ACDUTRA or INACDUTRA, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

4. An acquired psychiatric disorder, diagnosed as anxiety with depressive features, was not incurred in or aggravated by service or during any period of ACDUTRA or INACDUTRA, and are not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

5. The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in November and December 2011.  38 C.F.R. § 3.159(c)(4) (2013).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

This appeal was remanded by the Board in October 2011 in order to afford the Veteran VA examinations, as well as to obtain the dates of the Veteran's ACDUTRA and INACDUTRA.  The RO was also instructed to acquire the Veteran's SSA records.  The Board is now satisfied there was substantial compliance with this Remand.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided VA examinations in November and December 2011, which the Board finds adequate for adjudication purposes.  The RO also acquired the Veteran's SSA records and all available information regarding his ACDUTRA and INACDUTRA service.  After the required development was completed, these issues were readjudicated and the Veteran was sent a supplemental statement of the case in September 2012.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran has submitted a claim for entitlement to service connection for bilateral hearing loss, a vision disorder, bilateral foot disorder, hepatitis, heart disorder and acquired psychiatric disorder, diagnosed as anxiety disorder with features of depression.  In a December 2005 statement, he asserted the following:
a. He contracted hepatitis while serving for approximately one week in Panama, where he was housed in "unsanitary conditions."  Upon returning home, he became ill, and was told by his private physician that he had a contracted a "low grade" hepatitis.
b. He complained of chest pains, shortness of breath in early 1985, which physicians suspected was a panic attack.  He relates these panic attacks to complaints of chest pain at a physical examination in October 1979.
c. His decreased visual acuity and hearing loss was identified during a routine quadrennial physical examination in February 1999.  He specifically attributed both his vision problems and hearing loss to his service as an Armor Officer and to small weapons fire.
d. His current heart symptoms can be related to complaints of chest pain during a periodic quadrennial physical examination in October 1979.  He later complained of palpitations at another physical examination in January 1990.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss and certain heart disorders, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  However, as the Veteran has not been diagnosed with one of the enumerated heart disorders, and hepatitis, vision disorders and non-psychotic psychiatric disorders are not listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran may also be eligible for benefits as a Veteran based on any period of ACDUTRA where he was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA where he was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a)-(d), 3.303(a) (2013); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

The terms injury and disease are distinguishable.  Specifically, an injury must constitute some external event that occurs during a period of ACTUDRA or INACDUTRA, but may encompass any event that results in a disabling condition even though the resulting disability was not immediately manifest.  However, the fact that a disorder merely became manifest during a period of INACDUTRA may not be sufficient for VA purposes.  VAOPGCPREC 86-90 (1990), 56 Fed. Reg. 45,712 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After a review of the relevant evidence, the Board determines that service connection is not warranted for a vision disorder, hepatitis, a heart disorder, or for an acquired psychiatric disorder.  First, none of these disorders were clinically diagnosed during the Veteran's active duty service, or during any period of ACDUTRA or INACDUTRA.  While it is true that he did complain of pain or pressure in the chest at a physical examination in October 1979, such complaints were not mentioned at any subsequent physical examination until February 1994, which belies the suggestion that such symptoms were chronic in nature.  Moreover, on both occasions, neither a psychiatric disorder nor a heart disorder was clinically identified.  Additionally, even though the Veteran again complained of heart palpitations at his most recent military physical examination in February 1999, an actual heart disorder was not clinically identified.  Finally, although the service treatment records do indicate a loss in visual acuity over the course of 20 years in the Army Reserve, refractive error is not a disorder for which VA benefits may be granted.  38 C.F.R. § 3.303(c) (2013).  Otherwise, no eye disorders were mentioned either by the Veteran or by any examining physician.  

The Board does note that, although none of the claims on appeal were clinically identified in the service treatment records, the Veteran submitted a private treatment note from March 1985, where the he was treated for symptoms related to a "mild form of hepatitis," including fatigue and a slightly abnormal blood sample.  However, there were no persistent symptoms, and there is no indication of follow-up treatment.  Another private treatment note from April 1985 indicated complaints of recurrent episodes of shortness of breath that were potentially related to anxiety.  Although an acquired psychiatric disorder was not specifically identified, this is presumed since he was also taking Xanax by that point.  

Although both hepatitis and an acquired psychiatric disorder were diagnosed while the Veteran was serving in the Army Reserve, the evidence of record does not indicate that either disorder began, or was aggravated, during active duty or any period of ACDUTRA or INACDUTRA.  In fact, even though he was receiving treatment from private physicians, neither disorder was clinically observed by military physicians and recorded in the service treatment records.  Therefore, despite the fact that the Veteran received some private treatment for two of the disorders on appeal, the evidence does not indicate that an eye disorder, acquired psychiatric disorder, hepatitis or a heart disorder was actually incurred or aggravated during his active duty service or during any period of ACDUTRA or INACDUTRA.  

In fact, the evidence does not indicate the presence of a heart disorder or a vision disorder until after the Veteran retired from the Army Reserve in 1999.  Specifically, the first clinical indication of a heart disorder was not until he experienced a myocardial infarction in January 2001.  An eye disorder (other than refractive error) was not clinically observed until a VA ophthalmological examination in November 2011, which diagnosed "dry eye syndrome."  However, the Board emphasizes that these disorders were not clinically observed until 2 and 12 years from his retirement from the Reserves, respectively. 

As for the Veteran's assertions of hepatitis, the evidence includes a letter from a private physician in April 1999, who recalled treating the Veteran in 1985 for symptoms of fatigue, chills and mildly elevated liver enzymes which later resolved.  While the Veteran was told in 1985 that it was a minor episode of hepatitis, the physician now concluded that may have been alcohol induced.  Significantly, a blood laboratory analysis in August 2008 was negative for any hepatitis virus.

While VA recognizes viral hepatitis as a disorder for which service connection may be granted, not all hepatitis is of a viral nature.  Indeed, the term "hepatitis" refers only to the inflammation of the liver and, while this may represent a viral infection, it may also be merely a symptom without an actual underlying disorder.  Dorland's Illustrated Medical Dictionary, p. 856 (31st ed.) (2007).   In this case, the Veteran's August 2008 blood sample is conclusive proof that the Veteran has not been infected with the hepatitis virus.  Moreover, the evidence indicates that his prior liver symptoms have resolved.  As such, the Board is left to conclude that viral hepatitis, or any other underlying chronic disorder that may cause hepatitis-like symptoms, is not currently shown.  Therefore, service connection is not warranted for this disorder.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001) (service connection is not warranted for symptoms without a diagnosis of underlying disability).

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's acquired psychiatric disorder, heart disorder or vision disorder to active duty or to any period of ACDUTRA or INACDUTRA, despite his contentions to the contrary.  

The Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in November and December 2011.  Specifically, at a November 2011 VA ophthalmological examination, the Veteran stated that he has experienced dry eyes that require him to use eye-drops approximately 5 times per day.  He attributes this disorder to the debris from firing rifles while on active duty, and was usually able to resolve symptoms by washing his eyes out.  After a complete examination, the VA examiner's diagnosis was limited to "dry-eye syndrome" that he opined was less likely than not related to his active duty service, or to any period of ACDUTRA or INACDUTRA.  He explained that "dry-eye syndrome" was not observed in the evidence until 2008.  Moreover, the Board notes that the Veteran did not claim an eye disorder related to such symptoms, but have instead been typically about his decreased visual acuity which, as noted before, is not a disorder for which VA benefits may be granted. 

When the Veteran underwent a VA examination focusing on his heart disorder claim in December 2011, he stated that he has experienced heart palpitations while on periods of ACDUCTRA and INACDUTRA.  The examiner noted that no actual heart condition existed until his myocardial infarction in 2001, which also led to a coronary angioplasty.  Further, after this VA examination was completed, the examiner diagnosed coronary artery status-post myocardial infarction, but opined that this disorder was less likely than not related to active duty or to any period of ACDUTRA or INACDUTRA.  In providing this opinion, the examiner noted that coronary artery disease was not observed during any period of the Veteran's service, and he also had well-established risk factors for this disorder, including a family history of coronary artery disease and a lengthy history of smoking.  

A VA psychiatric examination was also conducted in December 2011.  The Veteran reported that he was first diagnosed with panic attacks and chest pain in 1985, although these symptoms could not be attributed to any physical disability.  He has taken Xanax continuously since that time.  His current symptoms indicated depressed mood, chronic sleep impairment, disturbances in mood and motivation and occasional panic attacks.  

After a complete psychiatric evaluation, the examiner diagnosed anxiety disorder with depressive features.  However, the examiner opined that this disorder was less likely than not related to active duty or to any period of ACDUTRA or INACDUTRA.  The examiner observed that there was no clinical evidence that the Veteran's panic attacks began during any period of such service.   Put another way, the development of the Veteran's anxiety disorder was coincidental to his service with the Army Reserve but not a result of that service or his active service.

The Board finds that these examinations are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

Consideration has been given to the Veteran's lay assertion that the above disorders are related to his military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, psychiatric disorders, heart disorders, hepatitis and eye disorders, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  These disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing, examinations, and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of chest pain, dry eyes, anxiousness, and fatigue, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his military service or any incident related thereto.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

However, the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible due to his inconsistent statements.  While it is true that he complained of chest pains in early in his Reserve service, he did mention such symptoms again for many years.  Moreover, his assertion of psychiatric symptoms during service is contradicted by his statements during a psychiatric evaluation performed in May 2009 in conjunction with a claim for benefits with the SSA.  On that occasion, not only did he not associate his symptoms to his military service, but also stated that he "could not identify any precipitating event to the onset of his mental health difficulties."  The Veteran's statements regarding heart symptoms since service are also rebutted by an April 2009 statement by a friend who stated that, until the Veteran's myocardial infarction in January 2001, the Veteran appeared in good health.  

As for the Veteran's claim for service connection for bilateral hearing loss, the Board determines that this claim should be granted.  Impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater, when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

A VA examination from December 2011 indicated tonal thresholds of 40 dB or greater in the range from 1000 to 4000 Hz, which establishes hearing loss for VA purposes.  The VA audiologist also opined that the Veteran's hearing loss was at least as likely as not related to his military service.  While the audiologist did not specifically provide a rationale for this opinion, she pointed out the existence of tonal threshold shifts at high frequencies in the right ear.  Although not mentioned in the examination report, the Board notes the presence of a similar tonal threshold shift in the Veteran's left ear from 1985 to 1990.  

Although the VA audiologist acknowledged that her opinion was limited by her inability to determine what specific event may have damaged the Veteran's hearing, the Board notes that he served as an Armor Officer.  It is likely that the Veteran routinely served in proximity to the large caliber guns normally found on tanks.  Also, since the Veteran's civilian occupation was in marketing, it is at least as likely as not that his primary source of acoustic exposure during this time was during his military training.  Service connection for this disorder is granted.  


ORDER

Service connection for a vision disorder is denied.

Service connection for hepatitis is denied.

Service connection for a heart disorder, diagnosed as coronary artery disease, is denied. 

Service connection for an acquired psychiatric disorder, diagnosed as anxiety with depressive features, is denied.

Service connection for bilateral hearing loss is granted. 


REMAND

Further development is required for the claim of service connection for a bilateral foot disorder.  As an initial matter, it has been his assertion that his bilateral foot disorder is at least partially attributable to his right knee disability.  Since he was service-connected for his right knee disability during the course of this appeal, he should be provided notice on the evidence necessary to establish service connection on this basis under 38 C.F.R. § 3.310 (2013).  

Moreover, although the Veteran was provided a VA foot examination December 2011, the Board finds that this examination is not adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  On that occasion, the examiner diagnosed only "feet edema," and opined that this disorder was more likely related to the Veteran's coronary artery disease rather than any qualifying active duty service.  However, X-rays from August 2008 indicated the presence of periarticular osteopenia and small calcaneal spurs on the plantar fascia bilaterally.  While the examiner noted these X-ray results, the impact of this disorder was not discussed.  

When disability benefits questionnaires (DBQ) are used by examiners, the examination may be insufficient if the incorrect DBQ is utilized.  Foot disorders are addressed by two separate DBQs: one for pes planus and another for all other foot disorders.  The examiner was never asked to complete the pes planus DBQ, which may be the reason why the calcaneal spurs were not adequately addressed.  Therefore a new examination is required.  


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice of the evidence necessary to establish service connection for a disorder as secondary to a service-connected disability under 38 C.F.R. § 3.310 (2013).

2.  If the Veteran has received treatment from any VA medical center, such records should be acquired. 
If the Veteran has received any non-VA treatment for the issue on appeal, and the records of such treatment are not already of record, the RO should attempt to acquire such records after obtaining the Veteran's authorization. 

3.  After the above development has been completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of any current bilateral foot disorder.  Both foot DBQs should be utilized.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record.  

After this review is completed, the VA examiner's opinion should address whether it is at least as likely as not (50 percent or greater probability) that any current foot disorder was: 

a. caused or aggravated the Veteran's active duty service, any period of ACDUTRA or INACDUTRA,
b.  caused by his service-connected knee disability, or
c. aggravated (worsened) by his service-connected knee disability.

The examiner should also consider the Veteran's subsequent reports of chronic foot pain, and his account of developing a right foot disorder through overuse of that lower extremity.  Consideration should be given to any evidence of record regarding a continuity of bilateral foot symptoms since one or more of the Veteran's periods of qualifying active service.  

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


